Name: COMMISSION REGULATION (EC) No 532/95 of 9 March 1995 repealing Regulation (EC) No 3069/93 suspending the advance fixing of the import levy for certain cereals
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 10 . 3 . 95 I EN I Official Journal of the European Communities No L 54/ 15 COMMISSION REGULATION (EC) No 532/95 of 9 March 1995 repealing Regulation (EC) No 3069/93 suspending the advance fixing of the import levy for certain cereals whereas under present circumstances suspension of advance fixing is no longer necessary ; whereas Regulation (EC) No 3069/93 should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of the Council of 30 June 1992 on the common organiza ­ tion of the market in cereals ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular the first subparagraph of Article 12 (5) thereof, Whereas Article 12 (5) of Regulation (EEC) No 1766/92 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas Commission Regulation (EC) No 3069/93 (2), as amended by Regulation (EC) No 3322/93 (3), suspended advance fixing of the import levy for certain cererals ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3069/93 is repealed. Article 2 This Regulation shall enter into force on 10 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 274, 6 . 11 . 1993, p. 16. (3) OJ No L 298, 3 . 12. 1993, p. 22.